FILED: July 27, 2016


                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7279


SHAIDON BLAKE,

              Plaintiff - Appellant,

         v.

MICHAEL ROSS, Lt.,

              Defendant – Appellee,

and

THE   DEPARTMENT     OF   CORRECTIONS;  STATE  OF   MARYLAND;
M.R.D.C.C.; GARY     MAYNARD, Sec.; MICHAEL STOUFFER, Comm.;
JAMES MADIGAN,

              Defendants.


      On Remand from the Supreme Court of the United States.
                        (S. Ct. No. 15-339)


                 Decided on Remand:    July 27, 2016


Before GREGORY, Chief Judge, TRAXLER, and AGEE, Circuit Judges.


Remanded by unpublished order.  Chief Judge Gregory directed
entry of the order with the concurrence of Judge Traxler and
Judge Agee.
                                        ORDER


GREGORY, Chief Judge:

       Having considered the Supreme Court’s decision in Ross v.

Blake, 136 S. Ct. 1850 (2016), we hereby remand this case to the

district court for further proceedings.                The Supreme Court noted

that   the   parties    “lodged”    new       materials,    review   of    which   is

generally     not    within   our   province.          See    United      States   v.

Manbeck, 744 F.2d 360, 392 (4th Cir. 1984) (“It is axiomatic

that it is the role of the factfinder, not the appellate court,

to resolve conflicts in testimony, weigh the evidence, and judge

the credibility of witnesses.”).                 Accordingly, on remand, the

parties may augment the record so that it contains any pertinent

evidence     relating   to    whether     or    not   the   inmate   remedies      are

“available.”        See Blake, 136 S. Ct. at 1859.              It will then be

before the district court to address this question in the first

instance.



                                                                            REMANDED




                                          2